Morton, J.
We think, upon the facts disclosed in the exceptions, that the plaintiff was not in the exercise of due care. She attempted in broad daylight to cross the track in front of an approaching train, which she saw, and which was only a short distance away, — so near, in fact, that, when she stumbled and fell upon the track, the engine struck her before she could recover herself. It was also due to her own failure to make proper inquiry that she attempted to cross the tracks.at all. She was in the station for fifteen minutes, and might easily have learned by suitable inquiries that the train which she was to take was the one approaching on the easterly track, and not on the westerly one. Failure to use ordinary means of information, when the situation is such as fairly to require one to do so, is an element of negligence. The company made no provision and held out no invitation for her to cross where she did. If, at the moment, she was justified by Tracey’s words and movements in thinking that her train was on the westerly track, there was nothing to excuse her for attempting to cross ahead of the train when it was rapidly approaching and was close at hand. By common consent, such conduct would be considered careless, and it would be unjust to hold the company liable for an accident so caused. The case differs from Warren v. Fitchburg Railroad, 8 Allen, 227, and similar cases. In that case there was an express invitation by the station-master to the plaintiff to cross over, and the plaintiff did not see and had no reason to expect that the train which struck him was approaching. The fact that others crossed at the place where the plaintiff attempted to cross, in the absence of any planking or invitation by the railroad, or proof that the place was known to or acquiesced in by the railroad as a crossing place, was no excuse for her. Bancroft v. Boston & Worcester Railroad, 97 Mass. 275. Wheelwright v. Boston & Albany Railroad, 135 Mass. 225. England v. Boston & Maine Railroad, 153 Mass. 490. We do not think it can be fairly con*181tended, on the plaintiff’s testimony, that the train which she saw was not the accommodation train. If it was not, her conduct was still less excusable, as she could have no reason to suppose that she was to take any other train than the one approaching on the westerly track. Exceptions overruled.